Title: To George Washington from John Jay, 31 August 1779
From: Jay, John
To: Washington, George


        
          Dear Sir
          Philadelphia 31 Augt 1779
        
        The enclosed account of the Reinforcement with admiral arbuthnot is copied from one recd by Mr Jos. Wharton from his Friend in Paris. The Confidence Mr Wharton has in his Correspondent induces him to think this account may be relied upon. I am Dear Sir: with perfect Regard your most obt Servant
        
          John Jay
        
        
          P.S. Mr Wharton would not chuse that this Line of Intelligence should be generally known.
        
      